Per Curiam.
We find nothing in the record that invalidates the indictment returned against the defendant Williams. The grand jury was properly constituted. The indictment, sufficient in form, charged a violation of G.S. 14-32 (a). The defendant does not contend the evidence before the grand jury was tainted or insufficient to warrant the finding of a true bill. Nor does he contend the evidence before the jury was insufficient to make out a case against him. He does contend that the solicitor’s action in dismissing the indictment against Lawrence and testifying as a witness to his good character was prejudicial to the defendant’s defense before the jury. In effect, he challenges as improper the appearance of the State’s prosecutor as a witness to the good character of the present prosecuting witness. However, it appears that the solicitor had not participated in the preliminary hearing. His appearance as counsel consisted only in entering the nol pros against Lawrence. True, the propriety of the solicitor’s conduct may be questionable, but impropriety relates to the merits of the case and not to the validity of the bill of indictment. The defendant’s sole assignment of error challenges the court’s denial of the motion to quash the indictment — nothing more. He does not ask for a new trial. No constitutional question is involved.
The Attorney General’s motion to dismiss is
Allowed.